DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 7/16/2020.
Claims 27-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitake et al. (US 2008/0074243).

As to claims 27 and 32 Yoshitake discloses a method of starting an engine of a vehicle comprising:
coupling a battery key (2) to a controller (1) of the vehicle, said battery key comprising a key identifier (ID code);
communicating a key identifier from the battery key to a controller (11) of the vehicle (1), said controller having a stored identifier (paragraph 0023);
comparing the stored identifier and the key identifier; and
in response to comparing, providing power from the battery key to an actuator to rotate a crankshaft of the engine (paragraph 0034 and step SA3 turning on the starting relay 14).
 
As to claim 30 Yoshitake discloses the method of claim 27 further comprising prior to coupling, actuating a heater in the battery. 
The key (2) is sending a signal prior to the key coupling to the vehicle.  This signal is possible because there is a battery in the key.  By sending the signal there are electrons traveling within the battery.  This movement is creating heat within the battery.

As to claim 31 Yoshitake discloses the method of claim 27 wherein prior to comparing the stored identifier engaging a start button.  
If the person forgets to bring the key the person will engage the start button before the stored identifier.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28, 29, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2008/0074243) as applied to claim 27 above, and further in view of Thomas et al. (US 2010/0253535).

As to claims 28 and 37 Yoshitake discloses the claim above but is silent to the method of wherein coupling the battery key comprises coupling the battery key to a receptacle.  However, Thomas discloses that it is known in the art to couple a battery key to a receptacle as shown in figure 2.  It would be obvious to one of ordinary skill in the art to provide this feature to charge the battery key as disclosed by Thomas in paragraph 0019.

As to claim 29 Thomas discloses the method of claim 27 wherein coupling a batter key comprises coupling a battery key having a temperature greater than an ambient temperature around the vehicle.  (if the battery key is coupled to the vehicle in the winter time when the key is brought out of a warm house the key has a greater temperature than the ambient temperature around the vehicle.)

As to claim 34 Yoshitake discloses the claim above but is silent to a system as recited in claim 32 wherein the battery key comprises a plurality of battery cells. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the amount of batteries necessary for the device life, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art disclose having a battery heater within the Key.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Key or Module design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747